         Case 1:19-cr-00472-PAC Document 150 Filed 04/15/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                   United States Attorney
                                                   Southern District of New York
                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007



                                                              April 15, 2021

By ECF
Honorable Paul A. Crotty
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, NY 10007

       Re:    United States v. Tagliaferro, et al., 19 Cr. 472 (PAC)

Dear Judge Crotty:

        Pursuant to the Court’s direction at the pretrial conference held on April 12, 2021, the
parties have conferred and hereby jointly propose the attached verdict sheet.

                                                   Respectfully submitted,

                                                   AUDREY STRAUSS
                                                   United States Attorney
                                                   Southern District of New York

                                            By:                /s/
                                                   Thomas A. McKay / Jarrod L. Schaeffer
                                                   Assistant United States Attorneys
                                                   Tel: (212) 637-2268 / 2270


cc: Counsel of Record (via ECF)
